Citation Nr: 1022731	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  05-31 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional renal/kidney disability claimed to be the result 
of March 2005 VA medical treatment.

(The claim of entitlement to payment or reimbursement for 
unauthorized private medical expenses incurred from March 19, 
2005 to March 29, 2005 is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Purdum


INTRODUCTION

The Veteran served on active duty from September 30, 1962 to 
October 23, 1962, and had a period of active duty for 
training from February 19, 1962 to September 11, 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional renal/kidney disability 
claimed to be the result of March 2005 VA medical treatment.

In February 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDING OF FACT

The Veteran's additional renal/kidney disability was as 
likely as not caused or aggravated by mitral insufficiency 
and congestive heart failure, determined to be caused by VA 
medical treatment rendered in March 2005.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
additional renal/kidney disability claimed to be the result 
of March 2005 VA medical treatment have been met.  38 
U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.358 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Compensation under 38 U.S.C.A. § 1151

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2009).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A.    § 1151, the disability or 
death must not have been the result of the veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Finally, proof of aggravation, in the 
absence of evidence satisfying the causation requirement, 
will not suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2009).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R.              § 3.358(b)(1), (2) (2009).

The medical evidence of record demonstrates that the Veteran 
underwent a colonoscopy in a VA medical facility on March 1, 
2005.  Subsequent to the colonoscopy, the Veteran went into 
cardiopulmonary arrest.  The Veteran's cardiac condition was 
treated and he was discharged from the VA medical facility on 
March 14, 2005.  The Veteran sought emergency cardiac 
treatment at a private facility and was treated from March 
18, 2005 to March 29, 2005.  

The Board, in a February 2009 decision, determined that the 
Veteran experienced additional cardiac disability, namely 
mitral insufficiency and congestive heart failure, related to 
VA medical treatment rendered in March 2005.  The Board 
determined that there was a causal relationship between the 
March 2005 colonoscopy and the subsequent development of 
cardiopulmonary arrest and myocardial infarction, and that 
the proximate cause of the Veteran's additional cardiac 
disability was errors in judgment or similar instance of 
fault on the part of the VA medical personnel in connection 
with the March 2005 colonoscopy.  

As to the issue currently on appeal, the Veteran asserts that 
his additional renal/kidney disability was caused by his 
cardiac condition secondary to the VA medical care he 
received in connection with the March 2005 colonoscopy.  The 
Board notes that the claims file contains numerous statements 
submitted by the Veteran and his wife, a registered nurse.  
However, the majority of the statements are in support of the 
Veteran's claim of entitlement to compensation under 38 
U.S.C.A. § 1151 for additional cardiac disability.

In a statement dated in July 2007, the Veteran's wife opined 
that the Veteran's congestive heart failure was a result of 
the heart damage he sustained secondary to the colonoscopy he 
underwent in March 2005 at a VA medical facility.  The 
Veteran's wife opined that congestive heart failure can 
affect many organs of the body, including the kidneys.  The 
Veteran's wife reported that kidneys could lose their ability 
to excrete salt and cause the body to retain fluid. 

The Veteran and his wife testified before a Decision Review 
Officer (DRO) in July 2007.  At that time, the Veteran's wife 
reported that one of the Veteran's physicians phoned him to 
inform him that his creatinine level was 3.0 and that he was 
concerned about the Veteran's renal condition because of one 
of the medications the Veteran had been given.  The Veteran's 
wife reported that the physician told them that they would 
give the Veteran a medication that wouldn't damage the 
kidneys as badly.   

In May 2008, a VA examiner offered his opinion as to whether 
the Veteran developed early renal disease secondary to the 
March 2005 colonoscopy performed at a VA facility.  The 
examiner noted that he reviewed the claims file and provided 
a recitation of the events surrounding the March 2005 
colonoscopy, including the resulting cardiac incident and 
treatment thereof involving monitoring the Veteran's renal 
function.  The examiner noted the Veteran's relevant 
laboratory findings of record, specifically, his blood urea 
nitrogen (BUN) and creatinine levels dated from 2002 to 2008.  

In May 2008, the examiner reported that the Veteran had a 
baseline renal insufficiency with creatinine around 1.5 in 
June 2002.  The examiner reported that such decreased to 1.2 
in July 2002 and then increased to 1.7 on the day of the 
colonoscopy, March 1, 2005.  The examiner reported that the 
Veteran's creatinine levels increased to 2.1 during VA 
hospitalization in March 2005, and he opined that such 
suggested a prerenal picture.  The examiner reported that the 
Veteran's creatinine level decreased to 1.4 in September 2005 
and then increased to 3.0 in July 2007.  The examiner 
reported that the Veteran most recently demonstrated a 
creatinine level of 1.6 in February 2008.  The examiner 
reported that it was reasonable to assume that the Veteran's 
renal insufficiency was prerenal during the Veteran's March 
2005 VA medical care.  The examiner reported that it was 
reasonable to assume that the Veteran had not developed early 
renal disease from the cardiac incident following the March 
2005 colonoscopy.  The examiner reasoned that the Veteran's 
creatinine levels had improved over time to nearly his 
baseline levels and that there was no evidence of permanent 
renal damage.  

In June 2008, another VA examiner, in the course of offering 
an opinion related to the Veteran's cardiac condition, 
discussed the Veteran's renal insufficiency.  The examiner 
provided a recitation of the relevant medical facts similar 
to that of the May 2008 VA examiner, including the Veteran's 
creatinine levels over time.  The examiner opined that while 
the Veteran's renal function remains within normal limits for 
his age; he did experience deterioration in renal function as 
a result of his cardiopulmonary arrest and myocardial 
infarction.  The examiner reasoned that the Veteran's 
creatinine level was 1.3 in January 2005, less than two 
months prior to undergoing the March 2005 colonoscopy, and 
his current creatinine level was 1.6. 

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Both VA examiners in this case had the opportunity to review 
the claims file and both examiner provided an exhaustive 
recitation of the relevant medical facts and rationale for 
their opinions.  While the examiner in June 2008 was tasked 
with rendering an opinion as to the Veteran's cardiac 
condition, there is no evidence that the examiner was not 
qualified to render a persuasive medical opinion related to 
the Veteran's renal insufficiency.  The Board finds no basis 
upon which it may reduce the probative value of either the 
May 2008 or June 2008 VA opinion.  

The VA examiners did not agree on the issue of whether the 
Veteran experienced additional renal/kidney disability as a 
result of March 2005 VA medical treatment. As discussed 
above, the examiner in May 2008 concluded that because the 
Veteran's creatinine levels had returned to "nearly baseline 
levels" by February 2008, there was no evidence of permanent 
renal damage as a result of his cardiac incident.  In 
contrast, the examiner in June 2008 concluded that because 
there remained a difference between the Veteran's creatinine 
levels prior to and subsequent to the March 2005 colonoscopy, 
there was evidence that the Veteran sustained a deterioration 
in renal function as a result of his cardiac incident.  

Thus, as the Board has determined that both VA opinions are 
equally probative, there is sufficient medical evidence of 
record to support the conclusion that the Veteran's 
additional renal/kidney disability was as likely as not 
caused or aggravated by mitral insufficiency and congestive 
heart failure, determined by the Board in February 2009 to be 
caused by VA medical treatment rendered in March 2005.














(CONTINUED ON THE NEXT PAGE)
As the evidence supporting the Veteran's claim is, at the 
very least, as persuasive as that against the claim, the 
Board concludes that the evidence is in relative equipoise. 
Giving the Veteran the benefit of the doubt, as is required 
by law, the Board concludes that compensation under 38 
U.S.C.A. § 1151 for additional renal/kidney disability 
claimed to be the result of March 2005 VA medical treatment, 
is warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
renal/kidney disability claimed to be the result of March 
2005 VA medical treatment is granted, subject to the laws and 
regulations governing monetary awards.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


